DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims read on a signal which does not fall within one of the four statutory categories. That is “An electronic memory” could be merely a signal that has associated with it instructions. One alternative, if supported by the specification, is to formulate the claim as “a non-transitory computer readable medium” claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to the independent claims there are two “an identification number of the one of the gaming machines” and “a time stamp.” It is unclear if these are separate or the same, Applicant should amend the claims such that it is clear on this matter, (e.g. a second time stamp). Additionally when discussing “game results” with in the same area the independent claims vary how they are addressed, for example in claim 1 it is “the game results” which is unclear as to does this mean the previous game results in the earlier limitation or the results “after end of the game”? Whereas in the other independent claims it just merely states, “game results” twice and thus is unclear if they are related or not. 
With regard to claims 11 and 17 require that the ticket is decrypted before it is read. It is unclear how this is possible. That is these claims are being done on a system so in order to decrypt something the machine is going to have to obtain the information first, i.e. read it. Thus it is unclear how it can be decrypted before reading it. The claims are rejected below under art as best understood.
All dependent claims are rejected as depending from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7-11, 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication No. 2007/0117623 to Nelson.
	With regard to claim 1, Nelson discloses a method of tracking an activity of a user of gaming machines and starting gameplay, comprising: providing the gaming machines, each of the gaming machines comprising a ticket printer for printing cash tickets; and a ticket reader for reading tickets and tracking tickets (0088;0112; 0116); providing a server with a database, the server being connected in communication with the gaming machines (0099-0100; 0107); requesting the user, before starting a game at one of the gaming machines, to provide a tracking ticket to the ticket reader of the one of the gaming machines, the tracking ticket comprising a code corresponding to an account number previously assigned to the user, the account number being assigned a to a record in said database (0095; 0098; 01015; 0128); determining whether a ticket provided to the ticket reader of the one of the gaming machines qualifies as a cash ticket or a tracking ticket (0098; 0114); if the ticket provided to the ticket reader of the one of the gaming machines is determined to be a tracking ticket, providing from the one of the gaming machines to the server a data packet comprising the account number corresponding to the code of the tracking ticket and gaming information, wherein the gaming information comprises any one of an identification number of the one of the gaming machines, a time stamp, and game results (0086; 0099; 0104); storing the data packet to the record (0098-0099; 0104); requesting the user to provide a cash ticket, on which cash information is printed and encoded, to the ticket reader to start the gameplay at the one of the gaming machines (0114); after end of the game generating a data packet comprising the account number corresponding to the code of the tracking ticket and second gaming information, wherein the second gaming information comprises any one of: an identification number of the one of the gaming machines, a time stamp, and the game results and sending the data packet to the server as an update request and storing the data packet to the record and printing a new cash ticket on which the amended cash information is 
	With regard to claim 2, Nelson discloses that the account number is invalidated after a predefined time limit, wherein the predefined time limit starts from the creating of the record or from the time when data is last stored in the record (0192; wherein any time limit would not be able to be started until the creation of the ticket because an non-existent ticket could not expire, thus any ticket that has an expiration date will run from when it is created until an expiration date).
	With regard to claim 3, Nelson discloses that at least a portion of the record, which corresponds to the account number of the tacking ticket, is sent to another of the gaming machines, wherein a game of the another of the gaming machines is modified according to said record (0098).
	With regard to claim 4, Nelson discloses comprising offering a bonus game when a threshold value of previous play is met according to the record for the user, the threshold value is chosen from any one of: a number of previous games played, and an amount of previous game play time for the user (0083; 0115).
	With regard to claim 5, Nelson discloses printing the code corresponding to the account number on the tracking ticket, and wherein said account number is encrypted (figs. 9A; 9B; 0159; 0167).
	With regard to claim 7, Nelson discloses that the record exclusively contains the account number and the game information, and wherein no personal information relating to the user is stored on said record (0086).
	Claim 8 is mirror of claim 1 and is rejected in like manner. However, Applicant is advised that as presently claimed, everything after “the gaming processor” is viewed as any processor that can be programmed reads on it as it is only required to be “operable for.” If Applicant wants to 
	Claim 9 is a mirror of claim 2 and is rejected in like manner.
	With regard to claim 10, Nelson discloses that after reading a tracking ticket the gaming processor is adapted to send a query regarding the account number corresponding to the code of the tracking ticket to the server and to receive information with respect to the record stored in the databased being assigned to said account number, the gaming processor being adapted to compare and/or to receive information with respect to the total number of entries of the record or an aggregation of entries of the record with a threshold value and to offer the user a bonus game if said threshold value is exceeded (0083; 0114; 0115).
	With regard to claim 11, Nelson discloses the gaming machine is programmed to encrypt the account number as the code before printing the tracking ticket, and the gaming machine is programmed to decrypt the code printed on the tracking ticket to acquire the corresponding account number before reading the tracking ticket (figs 9a, 9b; 0159; 0167).
	With regard to claims 14-18 the claims are mirror of claims 1, 2, 10, 11, and 11 respectively and are rejected in like manner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 12, 13, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson in view of US Patent Application Publication No. 2005/0058482 to Meyerhofer.
	With regard to claims 6, 12, 13, 19, and 20, Nelson does not appear to explicitly disclose erasing and reprinting tickets. However, such a concept is taught by Meyerhofer (0020; 0062). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Meyerhofer with the disclosure of Nelson such that there is a reduction in paper waste and requiring less emptying of machines of expired tickets (i.e. if tickets can be erased and reprinted it won’t be required to empty the machine when a ticket is input).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jay Trent Liddle/Primary Examiner, Art Unit 3715